Detailed Action
Claims 1-6,8-12 are pending in this application. Claim 7 was cancelled.  This is a response to the Amendments/Remarks filed on 9/9/22.  This is a Final Rejection.
Claim Objections
Claims 1,8 objected to because of the following informalities:  
As per claims 1,8, recites “wherein the browser’s native…”, should be “wherein the standard browser’s native….”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0274965 issued to Ravichandran in view of US 2015/0295777 issued to Cholkar et al.(Cholkar) in view of US 2018/0012192 issued to Rosenberg.
As per claim 1, Ravichandran teaches a method for establishing, between a control device and a first client device, a first communication session(para.23,30,61);
placing, by the control device, the first communication session on hold(para.23,30,61); injecting, by the control device, a first visual media file into the first communication session, wherein the first visual media file is to be displayed on the first client device while the first communication session is on hold(para.23,30,61).
Ravichandran however does not explicitly teach wherein the first client device is able to participate in the first communication session using only a standard browser present on the first client device, wherein only the browser's native capabilities are used for the first communication session and no plug-in, scripting, or application download is required for the browser to participate in the first communication session; managing multiple independent communication sessions between a control device and at least first and second client devices, the method comprising: establishing, between the control device and a second client device, a second communication session; participating, by the control device, in the first communication session while the second communication session is on hold; switching, by the control device, to the second communication session while the first communication session is on hold.  
Cholkar teaches managing multiple independent communication sessions between a control device and at least first and second client devices, the method comprising: establishing, between the control device and a second client device, a second communication session(Fig.5,9, para.71,76); participating, by the control device, in the first communication session while the second communication session is on hold(Fig.5,9, para.71,76); switching, by the control device, to the second communication session while the first communication session is on hold(Fig.5,9, para.71,76).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran of placing a communication session on hold and injecting a media file into the communication that is on hold to include the teaching of Cholkar’s teaching of multiple communication session and placing communication on hold and switching between different communication  in order to provide the predictable result of multiple communication session and placing a particular communication session on hold and injecting a media file and switching between different communication session.
One ordinary skill in the art would have been motivated to combine the teachings in order to manage different communication session.
Ravichandran in view of Cholkar does not explicitly teach wherein the first client device is able to participate in the first communication session using only a standard browser present on the first client device, wherein only the browser's native capabilities are used for the first communication session and no plug-in, scripting, or application download is required for the browser to participate in the first communication session.
Rosenberg teaches wherein the first client device is able to participate in the first communication session using only a standard browser present on the first client device, wherein only the browser's native capabilities are used for the first communication session and no plug-in, scripting, or application download is required for the browser to participate in the first communication session(para.3,67; teaches a user can host an online meeting by providing URL to other users who simply click on the link from the browser to join the online meeting, therefore teaches the use of a standard browser with native capabilities that is used for a participation in an online meeting without the use of plug-in, scripting, or application download since opening up a URL is a native capability of the browser that does not require plug-in, scripting, or application download to join the meeting).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran in view of Cholkar of multiple communication session and placing a particular communication session on hold and injecting a media file and switching between different communication session to include the teaching of Rosenberg of  a user can host an online meeting by providing URL to other users who simply click on the link from the browser to join the online meeting in order to provide the predictable result of joining web communication session through a web browser by simply clicking on a URL link and placing a particular communication session on hold and injecting a media file and switching between different communication session
One ordinary skill in the art would have been motivated to combine the teachings in order to easily join an online/web meeting.
As per claim 2, Ravichandran in view of Cholkar in view of Rosenberg  teaches the method of claim 1 wherein injecting the first visual media file into the first communication session further comprises: receiving, by the control device, a selection of the first visual media file from a plurality of available visual media files(Ravichandran, para.74-77; selection of video clips and/or content based on different factors); and sending the first visual media file to the first client device, wherein the entire first visual media file is received before being displayed(Ravichandran, para.23,60; presenting the retrieved content to the user during the hold such as mp4 file).    
As per claim 3, Ravichandran in view of Cholkar in view of Rosenberg  teaches the method of claim 1 wherein injecting the first visual media file into the first communication session further comprises: receiving, by the control device, a selection of the first visual media file from a plurality of available visual media files(Ravichandran, para.74-77; selection of video clips and/or content based on different factors) and streaming the first visual media file to the first client device while the first communication session is on hold(Ravichandran, para.60; streaming interactive content).  
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0274965 issued to Ravichandran in view of US 2015/0295777 issued to Cholkar et al.(Cholkar) in view of US 2018/0012192 issued to Rosenberg in view of US 8,560,642 issued to Pantos et al.(Pantos).
As per claim 4, Ravichandran in view of Cholkar in view of Rosenberg  teaches the method of claim 1 wherein injecting the visual media file into the communication session and the control device(para.23) however does not explicitly teach receiving a uniform resource locator (URL), wherein the URL represents a location of the visual media file on a server accessible to the client device; and sending the URL to the client device.  
Pantos explicitly teaches receiving a uniform resource locator (URL), wherein the URL represents a location of the visual media file on a server accessible to the client device(Fig.10,col.25, lines 55-60; teaches the use of URL which is the location of file on a server/network and/or links media file to a certain URL address as well known in the art before the effective filing date); and sending the URL to the client device(Fig.10,col.25, lines 55-60; sending the URL to the client).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran in view of Cholkar in view of Rosenberg  of retrieving and presenting content to a user during hold placed on the video call to include the teaching of Pantos of the use of URL which is the location of file on in order to provide the predictable result of sending URL for media file to the user during hold placed on video call.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily access media on the network. 
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable US 2020/0274965 issued to Ravichandran in view of US 2015/0295777 issued to Cholkar et al.(Cholkar) in view of US 2018/0012192 issued to Rosenberg in view of US 2006/0195519 issued to Slater et al.(Slater).
As per claim 5, Ravichandran in view of Cholkar in view of Rosenberg  teaches the method of claim 1 however does not explicitly teach wherein the first and second client devices are invited to communicate with the control device via an identical uniform resource locator (URL).  
Slater explicitly teaches wherein the first and second client devices are invited to communicate with the control device via an identical uniform resource locator (URL)(para.3, teaches participant receives URL that identifies the conference, where the URL is used to join the conference).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran in view of Cholkar in view of Rosenberg  of retrieving and presenting content to a user during hold placed on the video call to include the teaching of Slater of joining conference using the URL  in order to provide the predictable result joining conference using a URL.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily join conference without having special conferencing software.
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0274965 issued to Ravichandran in view of US 2015/0295777 issued to Cholkar et al.(Cholkar) in view of US 2018/0012192 issued to Rosenberg in view of US 2016/0234264 issued to Coffman et al.(Coffman).
As per claim 6, Ravichandran in view of Cholkar in view of Rosenberg  teaches the method of claim 1 further comprising: however does not explicitly teach receiving, by the control device, a request for a third communication session from a third client device; and adding, by the control device, the third client device to a virtual waiting room, wherein the third communication session is automatically placed on hold when added to the virtual waiting room.
Coffman explicitly teaches receiving, by the control device, a request for a third communication session from a third client device(Abstract, user requesting to join meeting); and adding, by the control device, the third client device to a virtual waiting room(Abstract,Fig.7A,C user are in virtual waiting room), wherein the third communication session is automatically placed on hold when added to the virtual waiting room(para.58-59; Bob is placed in virtual waiting room while Tom and Charles are in meeting, when Tom clicks a button, the meeting server switches to a full voice and video conversation with Bob, therefore Bob in the virtual meeting room is on “hold” since Tom needed to click the button for voice and video conversation.).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran in view of Cholkar in view of Rosenberg  of retrieving and presenting content to a user during hold placed on the video call to include the teaching of Coffman of users wanting to join a meeting is placed in a virtual waiting room on “hold” in order to provide the predictable result of user’s joining a conference are placed in a virtual waiting room on “hold”.
One ordinary skill in the art would have been motivated to combine the teachings in order to reduce meeting distractions/interruption of the current meeting. 
Claims 8-10 rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0274965 issued to Ravichandran in view of US 2018/0012192 issued to Rosenberg.
As per claim 8, Ravichandran teaches a method for injecting a visual media file into a communication session between a control device and a client device, the method comprising: establishing, between a control device and a client device, a communication session(para.23; video call established between the user and the video call service); placing, by the control device, the communication session on hold(para.23; video call service can place the video call on hold); injecting, by the control device, a visual media file into the communication session, wherein the visual media file is to be displayed on the client device while the communication session is on hold(para.23; retrieve and access content item from the video content server and presenting the content to the user during the hold placed on the video call); removing, by the control device, the hold to continue the communication session(para.24; resuming the video call, taking the call off of hold, ie removing the hold).  
Ravichandran does not explicitly teach wherein the first client device is able to participate in the first communication session using only a standard browser present on the first client device, wherein only the browser's native capabilities are used for the first communication session and no plug-in, scripting, or application download is required for the browser to participate in the first communication session.
Rosenberg teaches wherein the first client device is able to participate in the first communication session using only a standard browser present on the first client device, wherein only the browser's native capabilities are used for the first communication session and no plug-in, scripting, or application download is required for the browser to participate in the first communication session(para.3,67; teaches a user can host an online meeting by providing URL to other users who simply click on the link from the browser to join the online meeting, therefore teaches the use of a standard browser with native capabilities that is used for a participation in an online meeting without the use of plug-in, scripting, or application download since opening up a URL is a native capability of the browser that does not require plug-in, scripting, or application download to join the meeting).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran’s teachings of placing a particular communication session on hold and injecting a media file to include the teaching of Rosenberg of  a user can host an online meeting by providing URL to other users who simply click on the link from the browser to join the online meeting in order to provide the predictable result of joining web communication session through a web browser by simply clicking on a URL link and placing a particular communication session on hold and injecting a media file.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily join an online/web meeting.
As per claim 9, Ravichandran in view of Rosenberg teaches the method of claim 8 wherein injecting the visual media file into the communication session further comprises: receiving, by the control device, a selection of the visual media file from a plurality of available media files(Ravichandran, para.74-77; selection of video clips and/or content based on different factors); and sending the visual media file to the client device, wherein the entire visual media file is received before being displayed(Ravichandran, para.23,60; presenting the retrieved content to the user during the hold such as mp4 file).  
As per claim 10, Ravichandran in view of Rosenberg teaches the method of claim 8 wherein injecting the visual media file into the communication session further comprises: receiving, by the control device, a selection of the visual media file from a plurality of available media files(Ravichandran, para.74-77; selection of video clips and/or content based on different factors); and streaming the visual media file to the client device while the communication session is on hold(Ravichandran, para.60; streaming interactive content).  
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0274965 issued to Ravichandran in view of US 2018/0012192 issued to Rosenberg in view of US 8,560,642 issued to Pantos et al.(Pantos).
As per claim 11, Ravichandran in view of Rosenberg teaches the method of claim 8 wherein injecting the visual media file into the communication session and the control device(Ravichandran, para.23) however does not explicitly teach receiving a uniform resource locator (URL), wherein the URL represents a location of the visual media file on a server accessible to the client device; and sending the URL to the client device.  
Pantos explicitly teaches receiving a uniform resource locator (URL), wherein the URL represents a location of the visual media file on a server accessible to the client device(Fig.10,col.25, lines 55-60; teaches the use of URL which is the location of file on a server/network and/or links media file to a certain URL address as well known in the art before the effective filing date); and sending the URL to the client device(Fig.10,col.25, lines 55-60; sending the URL to the client).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran in view of Rosenberg of retrieving and presenting content to a user during hold placed on the video call to include the teaching of Pantos of the use of URL which is the location of file on in order to provide the predictable result of sending URL for media file to the user during hold placed on video call.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily access media on the network. 
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0274965 issued to Ravichandran in view of US 2018/0012192 issued to Rosenberg in view of US 2020/0382618 issued to Faulkner et al.(Faulkner)
As per claim 12, Ravichandran in view of Rosenberg teaches the method of claim 8 and control device and injecting media file (Ravichandran, para.38) further comprising however does not explicitly teach  injecting a second visual media file into the communication session while the communication session is not on hold, wherein the second visual media file is to be played on the client device while the communication session is not on hold.  
Faulkner explicitly teaches injecting a second visual media file into the communication session while the communication session is not on hold, wherein the second visual media file is to be played on the client device while the communication session is not on hold(Fig.2,3A-3B,para.84-85, shows multiple communication session with multiple participants where content are inserted into the stream, the active communication session is considered to be “not on hold”).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran in view of Rosenberg of retrieving and presenting content to a user during hold placed on the video call to include the teaching of Faulkner of multiple communication session with multiple participants where content are inserted into the stream in order to provide the predictable result of inserting content into the stream at a particular time.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide the most relevant content at a specific time(Faulkner, para.85).
	Response to Arguments
Applicant’s arguments with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2008/0100693 issued to Jobs et al., teaches placing calls on hold
US 10,834,256 issued to Nair et al., teaches delivering content to client device that is placed on hold.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459



/